Citation Nr: 1211984	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-05 086	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service- connected disability (TDIU). 

3.  Entitlement to service connection for ischemic heart disease.

(The issue of entitlement to service connection for bilateral hearing loss disability, is the subject of separate decision of the Board). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.  Among his medals and citations is a Combat Infantryman's Badge for service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2007, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record. 

In a decision of July 2008, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United Stated Court of Appeals for Veterans Claims (Court).  That matter was the subject of a Joint Motion and Remand in April 2009.  In a Board decision of March 2010, an increased rating was again denied and the issue of a TDIU was referred to the RO.

In a rating decision of August 2011, the RO denied a new claim for a disability rating in excess of 50 percent for PTSD and denied entitlement to TDIU.  In September 2011, the Veteran filed a VA Form 9 appealing the denial of an increased disability rating for PTSD and entitlement to TDIU.  

In a memorandum decision of September 2011, the Court affirmed the Board's denial of an initial disability rating in excess of 50 percent for PTSD and remanded the claim for TDIU for adjudication.  

As will be set forth in greater detail below, the record now raises the intertwined issue of service connection for ischemic heart disease.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted, the prior Board decision on the increased rating issue was affirmed, and the matter was returned to the Board on the issue of TDIU.  While the matter was before the Court, the first two issues on the title page were developed, and are before the Board.

Evidence added to the record, albeit with a waiver of RO review however, reveals that this case is not currently ready for appellate review by the Board.

After the Court decision was entered, a medical record was received through the appellant's attorney.  The statement, dated in January 2012, from a Social Worker, indicated that she had treated the Veteran on multiple occasions, even monthly, since November 2008.  Those records have not been requested or otherwise provided.  As such it would be premature to proceed.

Additionally, in this statement it is indicated that the appellant's PTSD has become worse, and that cardiac symptoms had made the PTSD worse.  It was indicated that he recently had undergone bypass surgery, apparently following a heart attack.  This information in the record reasonably raises the issue of entitlement to service connection for ischemic heart disease in a Vietnam Veteran.  This appears to be the first mention of cardiovascular problems, but if service connected, such pathology would be intertwined with the TDIU issue and might also have an impact on the rating assigned for PTSD.  As such, records need to be sought, an examination may be indicated, and adjudication of the intertwined issue must be undertaken.

In view of the foregoing, this case is REMANDED for the following actions:

1.  The RO should, with the assistance of the appellant as needed, request records off all treatment from the social worker submitting the January 2012 letter.  All treatment records should be obtained.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts made.  Appellant is hereby notified that he may have to sign release forms, or otherwise obtain the records and that he is encouraged to cooperate with the RO.

2.  The RO should, again, with the appellant's assistance as needed, obtain any and all records concerning the reported heart attack and bypass surgery.  Again, he will have to identify where and when the treatment was rendered and provide releases unless done at a government facility.

3.  Thereafter, the RO should readjudicate the claims as appropriate.  The claim for service connection for ischemic heart disease should be considered, as should the certified issues.  If after reviewing the records requested above it is determined that additional examinations or opinions are indicated, such examinations should be scheduled before appropriate examiner(s).

4.  After the above, to the extent the benefits sought are not granted, the Veteran and his attorney should be provided with an appropriate statement or supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the claims folder should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the outcome of this matter by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





